Per Curiam.

On consideration of the record and arguments in this cause the judgment of the Court of Claims is set aside and the cause is remanded to that court with the following directions, one purpose of which is to elicit additional findings on questions of fact bearing on the right application to the cause of certain statutes of the United States, notably §§ 5, 7, 8 and 9 of the Act of September 7, 1916, c. 451, 39 Stat. 728, as amended by the Act of July 15, 1918, c. 152, 40 Stat. 900:
1. To find (a) the nature, terms and conditions of the offer to sell on the part of the United States Shipping Board which is mentioned in the court’s second finding, (b) whether that offer was based on any appraisement of the vessels to be sold and whether there was any public advertisement of the offer, (c) whether the offer contemplated a sale of the vessels free from the conditions and restrictions referred to in § 8 of the Act of 1916 and specified in § 9 thereof as amended, (d) whether the letter of December 15, 1919, by W. L. Mercer, Acting Manager *569of Ship Sales, which is set forth in the sixth finding, was written pursuant to a direction or authorization on the part of the Shipping Board, (e) whether the Shipping Board’s resolution of December 19, 1919, which is set forth in the eighth finding, was intended to rescind the resolution of December 12, 1919, on the ground that the latter was void or that it was not an effective acceptance of W. Bernard Duke’s proposal of December 5, 1919, but only a qualified acceptance which was as yet ineffective because Mr. Duke had not assented to the qualification, and (f) the amount of damages to which the plaintiffs are entitled if they have a right to recover damages.
Mr. Conrad H. Syme for appellants. Mr. Henry M. Ward, with whom Mr. Solicitor General Beck and Mr. Chauncey G. Parker were on the brief, for the United States.
2. To take further evidence, if need be, on which to base such additional findings.
3. To qualify or alter any of the existing findings, if need be, to bring them and the additional findings into accord.
4. To render upon all the findings when completed such judgment as shall appear to be right under the law, subject to the usual right of appeal. Remanded for additional findings, etc.